Citation Nr: 0112275	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL 

Appellant


INTRODUCTION

1.  The veteran in this case had active military service from 
April 1959 to April 1961 and from April 1975 to April 1993.

2.  On April 19, 2001, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the veteran that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

